Ronald Sinclair v. State of Maryland
No. 43, 2014 Term


Criminal Procedure - Mandatory Pretrial Motions - Waiver. Maryland Rule 4-252
directs that a motion to exclude evidence on the ground that it was derived from an unlawful
search be filed within a certain time period in advance of trial, that the motion state the
factual and legal grounds for exclusion of evidence, and that the motion be decided in
advance of the trial. Failure to comply with the rule waives the motion, unless the trial court
finds good cause for non-compliance. The filing of a bare bones “omnibus” motion that was
later withdrawn “without prejudice,” resulting in cancellation of the scheduled motions
hearings, followed seven months later by an oral motion to exclude evidence on the morning
of trial, without a showing of good cause for the delay, did not comply with the rule and
waived the motion to exclude evidence.


Constitutional Law - Search and Seizure - Search Incident to Arrest - Cell Phones. A
police officer who seizes a cell phone incident to a valid arrest may inspect and secure the
cell phone, but may not search the data on the cell phone unless the officer secures a warrant
or another exception to the warrant requirement, such as exigent circumstances, applies.
When an officer seizes a flip phone incident to a lawful arrest, the officer may view and
photograph a screen saver image that is in plain view when the officer physically flips the
phone open to inspect and secure the phone. But a warrant – or applicable exception to the
warrant requirement – is necessary for the officer to view data in the phone that is not in
plain view.
Circuit Court for Prince George’s County
Case No. CT100766X
Argued: January 8, 2015
                                                   IN THE COURT OF APPEALS
                                                        OF MARYLAND

                                                                No. 43

                                                        September Term, 2014


                                                        RONALD SINCLAIR

                                                                   v.

                                                      STATE OF MARYLAND


                                                         Barbera, C.J.
                                                        *Harrell
                                                         Battaglia
                                                         Greene
                                                         McDonald
                                                         Watts
                                                         Raker, Irma S.
                                                          (Retired, Specially Assigned),

                                                                         JJ.


                                                      Opinion by McDonald, J.


                                                         Filed: July 27, 2015

                                           *Harrell, J., now retired, participated in the
                                           hearing and conference of the case while an active
                                           member of this Court; after being recalled
                                           pursuant to the Constitution, Article IV, Section
                                           3A, he also participated in the decision and
                                           adoption of this opinion.
       Petitioner Ronald Sinclair was convicted of various charges related to a carjacking.

Part of the evidence against him was derived from a flip cell phone that was seized from him

incident to his arrest – screen images that matched the custom wheel rims of the stolen car.

He sought to exclude that evidence from his trial in an oral motion made by his attorney on

the morning of trial. The Circuit Court allowed the use of that evidence and the Court of

Special Appeals affirmed that decision. Before us, Mr. Sinclair relies on the Supreme

Court’s intervening decision in Riley v. California, ___ U.S. ___, 134 S. Ct. 2473 (2014) to

argue that the arresting officer’s review of photos on the cell phone without a warrant was

an unconstitutional search and that the evidence derived from the cell phone should have

been suppressed.

       We hold that, in failing to make his motion to suppress the evidence derived from his

cell phone within the time period and with the specificity required by the Maryland Rules,

Mr. Sinclair waived that motion. Moreover, even had the motion been made in a timely

manner, the primary evidence obtained from the cell phone – the screen saver image that was

in plain view upon physical inspection of the phone – was admissible under the Supreme

Court’s decision in Riley.
                                             I

                                       Background

A.     Charges, Evidence, Verdict, Sentencing, and Appeal

       In two indictments that were consolidated for trial, Mr. Sinclair was charged with

carjacking and related offenses, various firearms offenses, and possession of illicit drugs.

The evidence presented at trial showed the following:

       On the evening of April 29, 2010, Thomas Gaines stopped at a gas station in Camp

Springs to refuel his Dodge Charger – a car for which he had paid $36,000 and purchased

a special set of custom wheel rims. When he pulled into the station, Mr. Gaines noticed two

men speaking on a phone. As he filled his gas tank, one of the men approached him and

asked if he wanted to buy “some weed.” He declined, but when he turned to get in his car,

the other man was standing in his way. The first man put a gun to Mr. Gaines’ side while the

other searched him and took his wallet, cash, and phone. The two men entered his car and

drove away. At trial Mr. Gaines identified Mr. Sinclair as the man who had offered to sell

him marijuana and who had put a gun to his side.

       The gas station clerk, Gamadanayau Salami,1 saw the two men approach Mr. Gaines,

pull out a gun, search through Mr. Gaines’ pockets, and “zoom off” in Mr. Gaines’ car. Mr.

Salami called 9-1-1. He was unable to see the men’s faces from inside his cubicle and could



       1
         Mr. Salami is also referred to in the record variously as Mr. Gamadanayau, Mr.
Salami Adechina, and Salami Ganiyu Adeshina. We refer to him by the name he gave and
spelled for the court reporter at trial.

                                             2
not identify the man who held the gun. Although it was night, both Mr. Salami and Mr.

Gaines testified that the gas station was well-lit and that they could see clearly.

       The next day, at approximately 3 or 4 p.m., Mr. Gaines and his girlfriend spotted his

Dodge Charger backed into a parking space in the lot of a strip shopping center in Temple

Hills. He asked his girlfriend to go to a nearby police car to summon the police while he

blocked in the Charger with the vehicle they were driving so that the stolen car could not be

driven out of the parking lot. He also recognized Mr. Sinclair, who was inside a barber shop

in the strip shopping center, as one of the men who had robbed him the previous night. He

noticed that Mr. Sinclair kept looking at him.

       Shortly thereafter, Officer Kevin Stevenson of the Prince George’s County Police

Department, who had responded to the gas station the previous night, was dispatched to the

shopping center. He verified that the Charger was Mr. Gaines’ car, and waited with Mr.

Gaines at a distance for Mr. Sinclair to leave the barber shop. After approximately 45

minutes, Mr. Sinclair left the barber shop while talking on his cell phone and entered a car

that pulled up to the curb.

       Officer Stevenson stopped the car and ordered its occupants onto the curb. He saw

bags of marijuana on the floor boards where Mr. Sinclair had been sitting. Although the

officer had instructed Mr. Gaines to keep his distance from the traffic stop, Mr. Gaines

walked up to Mr. Sinclair and told Officer Stevenson again that Mr. Sinclair was the man




                                               3
who had stolen his car. Officer Stevenson placed Mr. Sinclair under arrest and recovered

cash, suspected cocaine, and a cell phone from his pockets.

       The cell phone was a Samsung “flip” phone designed for use on the T-Mobile

network. Officer Stevenson testified at trial that, shortly after recovering it from Mr.

Sinclair, he opened the phone and saw a screen saver image (sometimes also referred to as

a “wallpaper” image) of a wheel rim and fender that matched the wheel rim and color of the

stolen car. The officer scrolled through the photos on the phone. In addition to a photograph

of the screen saver image, two other photographs of the cell phone screen were introduced

into evidence – an image of a photo identical to the screen saver image and an image of a

“properties” screen2 that indicated “sent” on “04/30/10 7:00...”.3

       Photographs of the cell phone’s screen showing the screen saver image, the identical

image from the phone’s photo library, and the screen of that photo’s properties were all

admitted into evidence. Also introduced into evidence were photos of Mr. Gaines’ car and

a close-up of one of its wheels, which appears identical to the screen saver image from Mr.

Sinclair’s phone.




       2
         A digital file’s properties, also sometimes called metadata, are details about the file,
which can include, for example, the type of file, its size, the date it was created, and its
storage location on the electronic device. See J. Boyce, Windows® 7 Bible (2009) (Chapter
31 – “Metadata and Power Searches”) (electronic version) at 2143-47.
       3
        The properties screen does not specify what was “sent” or how it was sent. Nor did
the screen image indicate whether “7:00” meant 7 a.m. or 7 p.m.

                                               4
       The parties stipulated that Mr. Sinclair was prohibited from possessing a regulated

firearm as a result of a prior disqualifying conviction. A forensic chemist testified she had

tested the suspected cocaine recovered from Mr. Sinclair and that it was in fact crack

cocaine.

       The defense case was an alibi presented through the testimony of Mr. Sinclair’s father

and a friend named Jason Slaughter. Mr. Slaughter testified that, on the evening of April 29,

2010, he and Mr. Sinclair had borrowed a car from Mr. Sinclair’s father to go the mall. Mr.

Slaughter testified that, after borrowing the car, the two men had spent the night “hanging

out” at a mall and a restaurant before returning home. Mr. Sinclair’s father agreed that he

had lent them the car that night, but did not have further information about their activities as

he had gone to bed before they returned.

       In rebuttal, the prosecution played a recording of a post-arrest telephone call that Mr.

Sinclair had with his probation agent in which he asserted that the identification of him as

the carjacker was mistaken because he had been with his mother and his girlfriend at the

time. He did not mention borrowing his father’s car or spending the evening with Mr.

Slaughter.

       The jury found Mr. Sinclair guilty of armed carjacking, carjacking, robbery with a

dangerous weapon, robbery, first and second degree assault, theft, theft over $10,000, use of

a handgun in commission of a crime of violence, wearing a handgun, conspiracy to commit

armed carjacking, possession of cocaine and possession of a regulated firearm by a



                                               5
disqualified person.4 The trial court merged several counts for purposes of sentencing and

sentenced him to a total of 40 years imprisonment.5

       Mr. Sinclair appealed his conviction on several grounds. The Court of Special

Appeals found no merit in any of them and affirmed his convictions. 214 Md. App. 309, 76
A.3d 442 (2013).

       Mr. Sinclair then filed a petition for a writ of certiorari limited to the question of the

constitutionality of the search of the contents of his cell phone and noted that the Supreme

Court was then considering whether to grant a writ of certiorari in two cases involving a

similar issue.6 Shortly thereafter, the Supreme Court agreed to review the issue, consolidated

the cases, and decided them during its 2013 term. Riley v. California, ___ U.S. ___, 134 S.

Ct. 2473 (2014). We then granted certiorari in Mr. Sinclair’s case to consider Mr. Sinclair’s



       4
        Mr. Sinclair was acquitted of possession of marijuana. At the end of the State’s case,
the prosecution nolle prossed a charge of unauthorized use of a motor vehicle and agreed to
amend the indictment to reduce a charge of theft of property valued between $1,000 and
$10,000 to theft of property without a specific value.
       5
         In particular, on August 26, 2011, the court sentenced Mr. Sinclair to 20 years
imprisonment for armed carjacking; 20 years consecutive for use of a handgun in a felony
or crime of violence; 20 years for conspiracy to commit armed carjacking to run concurrent
with the sentence imposed for armed carjacking; and 4 years concurrent for possession of
cocaine. Other convictions were merged for purposes of sentencing. On December 16,
2011, the court sentenced Mr. Sinclair to five years imprisonment without the possibility of
parole for possession of a regulated firearm by a prohibited person concurrent to the
sentences imposed on August 26, 2011.
       6
         Resolution of this issue would not appear to affect Mr. Sinclair’s conviction and
sentence for possession of cocaine as there appears to be no contention concerning the
constitutionality of the seizure of the cocaine at the time of his arrest.

                                               6
arguments in light of the Riley opinion. We also granted the State’s conditional cross

petition, which raised the question of whether Mr. Sinclair had waived the issue in the Circuit

Court, asserted that the officer’s viewing of the screen saver image was permissible under

Riley, and argued that any error in the admission of the evidence was harmless. Because the

State has questioned the timeliness of Mr. Sinclair’s effort to suppress the three photographs

of images from his cell phone, we turn briefly to the circumstances under which the issue was

raised and decided in the Circuit Court.

B.      Motion to Exclude Evidence Obtained from Cell Phone

        Mr. Sinclair was arraigned on the initial indictment in the Circuit Court for Prince

George’s County on July 30, 2010 and referred to the Public Defender. The court scheduled

a pretrial motions hearing for September 24, 2010, and a trial to commence on October 19,

2010.

        Less than a week after the arraignment, on August 5, 2010, an Assistant Public

Defender entered his appearance as counsel for Mr. Sinclair, and filed a one-page pleading

entitled “Entry of Appearance, Election for Jury Trial, Mandatory Motions, and Motion for

Discovery and Inspection.” Among other things, it sought dismissal of the indictment,

elected a jury trial, moved to sever the trial of co-defendants7 and charges, requested

discovery, moved to exclude evidence, and demanded a speedy trial. Such a pleading, at




        7
            There were no co-defendants in the case.

                                               7
once both comprehensive and cryptic, is sometimes referred to as an “omnibus motion.” 8

With respect to the suppression of evidence, a one-sentence paragraph in the pleading stated

that the defendant “[m]oves to suppress any and all evidence obtained by the State in

violation of defendant’s rights as guaranteed by the 4th, 5th, 6th, and 14th Amendments to

the Constitution of the United States, and the Maryland Declaration of Rights.”

       On September 2, 2010, the Assistant State’s Attorney assigned to the case sent defense

counsel a letter asserting that, as a pretrial suppression motion, the pleading did not comply

with Maryland Rule 4-252(e)9 and “d[id] not put the State on notice of any issues that you

actually wish to raise … and what legal precepts support your position.” The letter noted that

discovery was being provided to the defense and advised defense counsel to update the

pleading with specific motions to which the State would respond. Under cover of another

letter of the same date, the prosecutor provided documentary discovery and invited defense

counsel to make an appointment to inspect the physical evidence in the case. In yet another

pleading filed that same date, the prosecution notified defense counsel of the seizure of the

cell phone and drugs from Mr. Sinclair, as further detailed in the discovery materials.

       On the date of the pretrial motions hearing, September 24, 2010, the Assistant Public

Defender filed a “Line Withdrawing Motions” which stated that all motions were withdrawn



       8
           E.g., Denicolis v. State, 378 Md. 646, 660, 837 A.2d 944 (2003).
       9
         Rule 4-252(e) requires that “A motion ... shall state the grounds upon which it is
made, and shall set forth the relief sought.... Every motion shall contain or be accompanied
by a statement of points and citation of authorities.” See Part II.B. of this opinion.

                                              8
“without prejudice.” As a result, the scheduled motions hearing was canceled as “moot.”

The trial date was later postponed to January 26, 2011.

       On the date scheduled for trial, January 26, 2011, the Assistant Public Defender

appeared in court and withdrew from the case in favor of private counsel newly retained by

Mr. Sinclair. When asked whether he was ready to go to trial, the new defense counsel told

the court, “I have prepared some, but I believe there’s additional discovery I would seek.

And I believe there might be a motion or two I would wish to litigate.” With the assent of

Mr. Sinclair, the court postponed the trial and scheduled another motions hearing for March

4, and trial for March 17. The March 4 hearing date was later continued to March 11,

apparently because a new Assistant State’s Attorney was to enter the case.

       No pretrial motions were filed by the new defense counsel. Docket entries for March

11, 2011 indicate that the motions had been “withdrawn without prejudice” – apparently a

reference to the withdrawal of the omnibus motion – and that the motions hearing scheduled

for that date was therefore moot.10 A few days later, the court granted the State’s motion to

consolidate the firearms charge with the carjacking related offenses for trial and a defense

motion to postpone the trial, on the ground that discovery had not been made in a timely

manner. The new trial date was April 19, 2011.




       10
         A court form in the court file for that date similarly indicates “motions withdrawn
without prejudice” – also apparently a reference to the earlier withdrawal of the omnibus
motion, as no other defense motions had been filed in the interim.

                                             9
       On April 19, 2011, immediately after the clerk called the case and counsel introduced

themselves, the court said: “The jury’s coming up, on its way. Are getting lined up.

Anything we can do while we wait?” Defense counsel responded: “Yes, Your Honor,

there’s two issues that the Defense would like to raise in limine prior to commencing trial.”

Mr. Sinclair’s counsel then objected to admission of the cell phone pictures on the grounds

that they were obtained in violation of the warrant requirement of the Fourth Amendment.11

He described the search: “The law enforcement officer opens the cell phone, goes through

it, and apparently pulls out what purports to be some photographs.” He posited that “there’s

been some case law about if the phone is just opened … that might be permissible, Your

Honor, but here the State did more in the absence of a warrant.” Mr. Sinclair’s counsel

described in some detail cases from Ohio and Colorado12 supporting his position, but noted

that no Maryland appellate court had addressed the issue.

       The prosecutor responded: “I’m glad [defense counsel] stopped at the Court of

Appeals, because the Fourth Circuit has, in fact, looked at this and addressed this as a valid

search incident to arrest.” He continued: “Now, I’ll be honest, I do not have that case in front




       11
            See also Maryland Declaration of Rights, Article 26.
       12
         Although he did not provide citations, defense counsel was apparently referring to
Ohio v. Smith, 920 N.E.2d 949 (2009) and Colorado v. Schutter, 249 P.3d 1123 (2011).

                                              10
of me because we have already litigated motions, time has been passed and so on and so forth

so I had no notice that this will be raised[.]” 13

       The trial court denied the motion to suppress, stating that the search of the cell phone

was a valid search incident to arrest.14 The court made no fact findings and did not further

explain its legal conclusion. Photographs of three cell phone images were later admitted in

evidence at trial.

                                                II

                                           Discussion

       The sole issue raised by Mr. Sinclair is whether the three photographs of his cell

phone screen should have been excluded from the evidence at trial on the ground that they

were obtained by Officer Stevenson in violation of the Fourth Amendment. The State raises

a preliminary question as to whether Mr. Sinclair’s suppression motion complied with

Maryland Rule 4-252 and, if not, whether he has waived consideration of his Fourth

Amendment claim.

A.     Standard of Review

       In reviewing a trial court’s decision to grant or deny a motion to suppress, an appellate

court ordinarily limits its review to the record of the motions hearing. Trusty v. State, 308


       13
        Although he had neither the name or the citation of the case at hand, the prosecutor
was apparently referring to United States v. Murphy, 552 F.3d 405 (4th Cir. 2009).
       14
         The defense also argued that the time stamp on the third image from the cell phone
was hearsay that could not be admitted without expert testimony. The court rejected that
contention and Mr. Sinclair has not reiterated it on appeal.

                                                11
Md. 658, 669-72, 521 A.2d 749 (1987). The evidence is viewed in the light most favorable

to the prevailing party, and the trial court’s fact findings are accepted unless clearly

erroneous. Williamson v. State, 413 Md. 521, 531, 993 A.2d 626 (2010). “The ultimate

determination of whether there was a constitutional violation, however, is an independent

determination that is made by the appellate court alone, applying the law to the facts found

in each particular case.” Belote v. State, 411 Md. 104, 120, 981 A.2d 1247 (2009) (citations

omitted); see also Carter v. State, 367 Md. 447, 457, 788 A.2d 646 (2002).

B.     Whether Mr. Sinclair’s Motion Complied with Rule 4-252

       1.     Maryland Rule 4-252

       Maryland Rule 4-252 governs the form, content, and timing of a motion to suppress

evidence allegedly obtained as the result of an unlawful search. It states, in relevant part:

              (a) Mandatory Motions. In the circuit court, the following
              matters shall be raised by motion in conformity with this Rule
              and if not so raised are waived unless the court, for good cause
              shown, orders otherwise: … (3) An unlawful search, seizure,
              interception of wire or oral communication, or pretrial
              identification; …

              (b) Time for Filing Mandatory Motions. A motion under
              section (a) of this Rule shall be filed within 30 days after the
              earlier of the appearance of counsel or the first appearance of
              the defendant before the court pursuant to Rule 4-213(c), except
              when discovery discloses the basis for a motion, the motion may
              be filed within five days after the discovery is furnished.
                                             …
              (e) Content. A motion filed pursuant to this Rule shall be in
              writing unless the court otherwise directs, shall state the grounds
              upon which it is made, and shall set forth the relief sought. A
              motion alleging an illegal source of information as the basis for

                                              12
              probable cause must be supported by precise and specific factual
              averments. Every motion shall contain or be accompanied by a
              statement of points and citation of authorities.

              (f) Response. A response, if made, shall be filed within 15 days
              after service of the motion and contain or be accompanied by a
              statement of points and citation of authorities.

              (g) Determination. (1) Generally. Motions filed pursuant to
              this Rule shall be determined before trial and, to the extent
              practicable, before the day of trial …. If factual issues are
              involved in determining the motion, the court shall state its
              findings on the record.…

       Maryland Rule 4-252 provides for the orderly resolution of suppression motions.

Pertinent to this case, a motion to suppress evidence on the ground that it was obtained in

violation of the Fourth Amendment must normally be filed within 30 days of the first

appearance of the defendant; it may be filed later if the basis for the motion only becomes

evident from discovery, in which case the motion must be filed within five days. As to

content, the motion must ordinarily be in writing, state the basis for suppression of evidence,

and set forth the legal authority on which it is based. A written response by the State must

be filed promptly and also provide supporting legal authority. A court should resolve the

motion before the trial – ideally before the day of trial – and make any necessary fact findings

on the record. A deviation from these requirements must be justified by “good cause.”

       The rule is thus designed to facilitate the fair consideration of a suppression motion

in advance of trial. “The obvious and necessary purpose of [Rule 4-252(e)] is to alert both

the court and the prosecutor to the precise nature of the complaint, in order that the



                                              13
prosecutor have a fair opportunity to defend against it and that the court understand the issue

before it.” Denicolis v. State, 378 Md. 646, 660, 837 A.2d 944 (2003); see also Jones v.

State, 395 Md. 97, 116, 909 A.2d 650 (2006) (“a defendant must state sufficient information

to put the court and State on notice of the evidence he or she wishes to suppress and the basis

therefore. Neither the trial court nor the prosecutor should be surprised at the hearing.”).15

       Although Rule 4-252 is unambiguous in setting a time limit and requiring some detail

as to the basis for a suppression motion, it also grants trial courts discretion to hear non-

compliant motions “for good cause shown.” In Denicolis, this Court observed that some trial

courts allow defense counsel to file timely an omnibus motion “seeking a panoply of relief



       15
         The rule’s directive to file and litigate suppression motions in advance of trial was
a deliberate policy decision of this Court. Prior to 1977, the predecessor rule provided that
“[a]ny defense or objection capable of determination without the trial of the general issue
may be raised before trial by motion.” Maryland Rule 725(b) (1971 Repl. Vol.) (emphasis
added); see also Shrout v. State, 238 Md. 170, 173-74, 208 A.2d 585 (1965).

        In 1977, the Court adopted Rule 736, which included motions alleging an unlawful
search or seizure on a list of mandatory motions and which required that mandatory motions
be filed “within 30 days after the earlier of the appearance of counsel or the first appearance
of the defendant before the court … except when discovery is furnished on an issue which
is the subject of the motion, then the motion may be filed within five days after discovery is
furnished.” Failure to file a timely motion would result in a waiver, unless the court found
good cause to order otherwise. The evident purpose was to adopt the approach of Federal
Rule of Criminal Procedure 12. See Kohr v. State, 40 Md. App. 92, 98, 388 A.2d 1242
(1978) (“Both rules are identical in that they require that motions to suppress be filed pre-trial
and both consider a failure to raise timely objections to the admissibility of unlawfully seized
evidence to constitute a waiver.”).

       In 1984, Rule 4-252 replaced Rule 736, retaining the listing of mandatory motions,
deadlines, and other requirements relating to suppression motions. Although the rule has
been amended in other respects, those provisions remain unchanged.

                                               14
based on bald, conclusory allegations devoid of any articulated factual or legal

underpinning,” and later supplement that motion to flesh out the specific grounds at or before

a motions hearing. 378 Md. at 660. Courts exercise their discretion to hear those non-

compliant motions in light of “the time constraints under which defense counsel and pro se

defendants often operate.” Id. The Court acknowledged that “[a]lthough that practice is not

what the Rule anticipates and is not to be encouraged, we have not disturbed the discretion

of the trial courts to permit [that practice], at least where the State is not unduly prejudiced.”

Id; see also Phillips v. State, 425 Md. 210, 216 n.4, 40 A.3d 25 (2012); Jones 395 Md. at 103

n.3.

       2.       Application to this case

       The requirements of Rule 4-252 were not satisfied in this case, as is evident from the

following time line:

July 30, 2010                 Mr. Sinclair is arraigned in the Circuit Court and is referred to
                              the Public Defender for representation. A pretrial motions
                              hearing is scheduled for September 24, 2010, with the trial to
                              follow on October 19, 2010.

August 5, 2010                An Assistant Public Defender enters his appearance and files an
                              “omnibus” motion that includes a sentence seeking suppression
                              of “any and all evidence obtained by the State in violation of the
                              defendant’s rights as guaranteed by the 4th, 5th, 6th, and 14th
                              Amendments to the Constitution of the United States, and the
                              Maryland Declaration of Rights.”

September 2, 2010             The Assistant State’s Attorney sends discovery to the defense,
                              including information concerning the seizure of Mr. Sinclair’s
                              cell phone and also sends a letter noting that the omnibus motion
                              is deficient under Rule 4-252 and requesting that the basis for

                                                15
                             any suppression motion be explained, so that the State may
                             respond.

September 24, 2010           On the date of the pretrial motions hearing, defense counsel files
                             a line stating that “all motions ... are hereby withdrawn without
                             prejudice.” As a result, the motions hearing is cancelled.

January 26, 2011             The court postpones the trial when a privately retained counsel
                             enters his appearance on behalf of Mr. Sinclair. New defense
                             counsel states that he may wish to litigate pretrial motions and
                             the court schedules a pretrial motions hearing for March 4 (later
                             changed to March 11). However, no new motions are filed.

March 11, 2011               The pretrial motions hearing is canceled, again on the basis that
                             the motions had been withdrawn.

March 17, 2011               Trial is continued to April 19 at the request of Mr. Sinclair’s
                             counsel on the basis that “discovery not timely provided.”

April 19, 2011               On the morning of the first day of trial, as the jury panel is en
                             route to the courtroom, defense counsel orally makes a motion
                             in limine to suppress the photographs of the screen of Mr.
                             Sinclair’s cell phone. The prosecutor protests that he is
                             unprepared for the motion and that it is too late for such a
                             motion. The trial court does not conduct an evidentiary hearing.
                             After hearing argument and a brief factual proffer from defense
                             counsel and legal argument from both sides, the court orally
                             denies the motion.

Although the “omnibus” motion filed by Mr. Sinclair’s initial counsel may have been timely,

it did not specifically seek suppression of evidence derived from his cell phone nor did it

provide factual allegations or legal authority to support such an action. It thus did not state

the grounds upon which suppression of evidence was sought, as required by Rule 4-252(e).

Ray v. State, 435 Md. 1, 15, 76 A.3d 1143 (2013); see also Miller v. State, 380 Md. 1, 49,

843 A.2d 63 (2004) (“omnibus” motion that generally asserted that evidence was seized in

                                              16
violation of constitutional rights did not satisfy Rule 4-252(e)). Perhaps that defect in the

motion was attributable to the fact that the Assistant Public Defender had not yet received

discovery. However, no supplemental motion was filed within five days after discovery

(including specific notice of seizure of the cell phone) was provided in September 2010, as

required by Rule 4-252(b). Instead, a few weeks later, the Assistant Public Defender

withdrew all pretrial motions – thereby cancelling the pretrial motions hearing.16

       At the time he entered his appearance in January 2011, Mr. Sinclair’s new attorney

did alert the court to the possibility that there would be a pretrial motion to be litigated, with

the result that the court scheduled a new motions hearing in advance of the trial date. But

defense counsel filed no motions during the next three months and acquiesced in the

cancellation of the pretrial motions hearing.

       It was not until the morning of trial – approximately seven months after the omnibus

motion had been withdrawn – that the defense “supplemented” that motion by specifically

seeking suppression of the cell phone evidence. Although defense counsel had evidently



       16
          The Court of Special Appeals held that the timing requirements of Rule 4-252 were
satisfied by the omnibus motion and that its withdrawal “without prejudice” preserved the
right to raise issues in a motion in limine. 214 Md. App. at 323-24. The intermediate
appellate court appeared to believe that the trial court had approved the withdrawal “without
prejudice,” although the withdrawal was not framed as a motion and there is no explicit
approval of it expressed by the Circuit Court in the record.

       Even were we to accept that the unilateral withdrawal of a mandatory motion “without
prejudice” preserved a right to refile it at a later date – a question we do not decide here – the
most Mr. Sinclair may have done for purposes of Rule 4-252 was to preserve his compliance
with the 30-day deadline.

                                                17
researched the issue and cited specific out-of-state cases in support of his motion, he did not

file a written motion and apparently had not notified the prosecution of the motion or the

authorities on which it was based. The prosecutor protested that the motion was late, as

indeed it was. Defense counsel did not suggest any particular reason for failing to comply

with the rule, and the court did not make a finding of good cause. Ordinarily, that would

mean that the motion was waived. See Rule 4-252(a).

C.     Whether Non-Compliance with Rule 4-252 was a Waiver

       Mr. Sinclair “acknowledges that the omnibus motion did not comply with Rule 4-

252(e) as it did not describe the particular issue defense counsel intended to raise, nor did it

cite legal authority in support of any particular argument.” He contends, however, that the

prosecutor did not actually object17 and that, in any event, the Circuit Court implicitly found

good cause to excuse the non-compliance and properly exercised its discretion to hear the

belated oral motion.18 However, there must be a basis for such a finding and none is evident




       17
        Mr. Sinclair suggests that the prosecutor’s statement was simply an explanation why
he was unprepared to respond to the motion and not an objection to the late filing.
Nevertheless, the statements that the “time has been passed,” “we have already litigated
motions” and “I had no notice” appear to be objections that speak to the purpose of the
requirements of Rule 4-252.
       18
         The Court of Special Appeals agreed that either the prosecution had waived any
objection based on Rule 4-252 or that the trial court had implicitly found good cause to
consider the oral motion in limine despite its non-compliance with the rule. 214 Md. App.
at 324-25.

                                              18
in this record.19 To conclude that there was a waiver in this case in the absence of any

showing or findings of good cause does not require a departure from this Court’s past

willingness to allow trial courts discretion to find good cause for non-compliance with the

rule.20

          As the Court in Denicolis indicated, a key concern in determining whether to excuse

non-compliance with the rule and permit a belated supplement is whether it results in “undue

prejudice” to the State. 378 Md. at 660. Mr. Sinclair argues that there was no prejudice, as

the prosecutor understood the issue, correctly referenced a relevant Fourth Circuit case –

although not by name – and prevailed when the Circuit Court denied the suppression motion.

          But the failure to comply with the rule resulted in a truncated motions hearing with

the jury panel at the door. The only “facts” developed at the motions hearing – the record

to which we are limited in considering the trial court’s ruling – was the proffer by Mr.

Sinclair’s counsel that “[t]he law enforcement officer opens the cell phone, goes through it,



          19
           At oral argument before this Court, Mr. Sinclair’s counsel asserted that the lateness
of the motion may have been attributable to late provision of discovery by the State.
However, this was not briefed, and as noted above, the record shows that the State disclosed
to Mr. Sinclair that it had seized a cell phone in early September 2010, seven months before
the trial.
          20
           It is understandable that a trial court, presented with a suppression motion on the
morning of trial, will be tempted to resolve the motion substantively – particularly if the
motion appears to lack merit – and avoid the Monday morning quarterbacking that future
post-conviction litigation may entail. Here, however, the issue was not a simple one and the
belated raising of the issue resulted in a motions hearing that substituted a very brief proffer
for factfindings, and a legal argument in which one side presented detailed summaries of out-
of-state cases without citation and the other side alluded to an unnamed federal case.

                                               19
and apparently pulls out what purports to be some photographs.” Here, Mr. Sinclair’s failure

to comply prejudiced the State by depriving it of the opportunity to develop an appropriate

record.21

       At oral argument, Mr. Sinclair sought to cure the prejudice by conceding that Officer

Stevenson would have testified – as he did at trial – that, when he opened the phone, he saw

the first image in plain view as a screen saver. Mr. Sinclair also contended that, even if the

motion had been properly made and the trial court had held an evidentiary hearing, the

findings of fact and analysis would not have changed.       However, evidence adduced at a

pretrial motions hearing is often more detailed and quite distinct from what is presented to

a jury at trial. A pretrial suppression hearing will necessarily explore details of an arrest or

search that have no bearing on a trial jury’s determination of guilt or innocence. This Court

has been skeptical of the notion that a trial record provides an adequate substitute on which

to decide a belated suppression motion. See Perry v. State, 344 Md. 204, 226-27, 686 A.2d
274 (1996) (“Even though [the defendant] is now willing to treat the trial record as a




       21
          Mr. Sinclair suggests that, even if there had been a pretrial motions hearing, the
State would have adduced nothing more as to the circumstances of the seizure and search of
the cell phone than it did in trial testimony and that, because Riley had not yet been decided,
it would have relied only on the exception for a search incident to an arrest. Perhaps. But
more than a few attorneys adopt a belt-and-suspenders approach when dealing with an
unsettled legal question with time to prepare a response and this argument simply invites
speculation that the rule was designed to eliminate.

                                              20
suppression hearing record, that waiver cannot deprive the State of the procedure to which

it is entitled.”).22

        The flexibility contemplated by the Court in Denicolis involves situations in which

a defendant files a bare-bones suppression motion and then supplements it with more specific

information before or at the motions hearing. Here, no supplement was ever filed, the bare

bones motion was in fact withdrawn, and the scheduled motions hearing was canceled as

moot. Rather, a new motion with specific grounds and authorities was orally made for the

first time at trial. Thus, not only did Mr. Sinclair’s motion fail to comply with Rule 4-252,

it did not even come within the permissive deviation from the rule that Denicolis recognized

that a trial court might allow.

        If a defendant may file a bare bones motion that provides no notice as to the evidence

it seeks to suppress or the reasons for doing so, withdraw that motion to avoid its disposition

at a pretrial motions hearing, renew it with the missing detail on the morning of trial without

any showing that there is “good cause” for the belated action and without time for an

evidentiary hearing, and then litigate the issue on appeal without an adequate factual record,

Rule 4-252 will have been completely defeated. That is what happened here.




        22
         In Perry, the defendant moved to suppress evidence for the first time in the middle
of a long murder trial. The trial court found the issue waived and denied the motion. This
Court affirmed, noting that the State is bound to the suppression hearing record on appeal.
The Court held that “the parties should be given substantially the same opportunity to
develop a factual record, and legal arguments based thereon … that they would have enjoyed
in presenting and responding to a pretrial suppression motion.” 344 Md. at 226.

                                              21
       We are willing to assume that this was not a deliberate tactic to sandbag an opposing

party. Perhaps it can be ascribed, at least in part, to Mr. Sinclair’s decision to change counsel

mid-stream. But if we countenance it in this instance we are giving license to such tactics

in the future.

D.     Whether the Images of the Cell Phone Screen Were Obtained Unlawfully

       Although we hold that, pursuant to Rule 4-252, the defense waived a motion to

suppress the cell phone images in this case, the seizure of a cell phone in connection with an

arrest is likely to be a common occurrence. In an effort to provide guidance to the trial courts

in light of the Riley decision, we explain why at least one of the photographs at issue on this

appeal would be admissible and why the admission of the others, even if derived from an

unlawful search, would be harmless error.23

       1.        Riley v. California

       The Supreme Court’s opinion in Riley resolved two cases that the Court had

consolidated for decision. In those cases, appellate courts had reached different conclusions




       23
           The State contends that, if waiver is found under Rule 4-252, the Court should not
exercise the discretion afforded under Rule 8-131(a) to decide issues not raised or decided
in the trial court. See, e.g., Savoy v. State, 218 Md. App. 130, 138-42, 96 A.3d 842 (2014).
Mr. Sinclair argues that the Court should not reach that question because (1) there was no
waiver under Rule 4-252 and (2) the issue was raised and decided in the Circuit Court, so that
discretionary review provision of Rule 8-131(a) does not apply. We agree with Mr. Sinclair
that, because the trial court did reach the issue, we do not rely on the discretionary review
provision of Rule 8-131(a). Our views in this section of the opinion are more in the nature
of an alternative holding or dicta.

                                               22
as to the constitutionality of a warrantless search of data contained on a cell phone seized

from a defendant incident to the defendant’s arrest.

       In the first case, Riley v. California, a police officer stopped Riley for driving with

expired registration tags, discovered that his license was suspended, and then arrested him

when an inventory search of the car revealed firearms in violation of California law. When

the officer searched Riley incident to the arrest, he found gang-related items and a smart

phone. The officer accessed information in the smart phone, finding gang-related photos and

videos and a photograph linking Riley to a shooting.

       In the companion case, United States v. Wurie, a police officer observed Wurie make

a drug sale from a car, arrested him, and seized two cell phones incident to that arrest. One

of the phones, a flip phone, repeatedly received calls from a source identified as “my house”

on the phone’s external screen. The officers opened the phone and observed an image of a

woman and baby as the screen saver. They accessed the call log on the phone to obtain the

number associated with “my house” and used a phone directory to trace that phone number

to an address. When they went to that address they observed Wurie’s name on the mailbox

and saw inside a woman who resembled the image on the screen saver. They obtained a

search warrant for the apartment and recovered illegal drugs, drug paraphernalia, a firearm

and ammunition, and cash.

       In both cases, the trial courts denied motions to suppress the evidence derived from

the searches of the cell phones and upheld the searches as valid searches incident to arrest.



                                             23
The California Supreme Court affirmed the trial court decision in Riley; a divided panel of

the First Circuit reversed the denial of the suppression motion and conviction in Wurie.

       In its opinion, the Supreme Court acknowledged that a search of a person incident to

an arrest is a well-recognized exception to the Fourth Amendment’s warrant requirement.
134 S. Ct. at 2482. To assess the reasonable scope of such a search with respect to the

contents of a cell phone, the Court first reviewed its three major precedents that molded the

search incident to arrest exception: Chimel v. California, 395 U.S. 752 (1969); United States

v. Robinson, 414 U.S. 218 (1973); and Arizona v. Gant, 556 U.S. 332 (2009). 134 S. Ct. at

2483-84.

       In Chimel, the Court had articulated two justifications underlying a search incident

to arrest: evidence preservation and officer safety.24 395 U.S. at 762-63. Consistent with

those rationales, the Court limited the scope of that search to “the arrestee’s person and the

area ‘within his immediate control’ – construing that phrase to mean the area from within

which he might gain possession of a weapon or destructible evidence.” Id. at 763.

       In Robinson, the Court had explained that, while the general rationale for a

warrantless search incident to arrest rested on officer safety and evidence preservation, the

validity of a particular search did not depend on the probability of finding weapons or




       24
         In a concurring opinion in Riley, Justice Alito noted that Chimel actually involved
a search of a house and contended that historically the search-incident-to-an-arrest rule as
regards a search of the arrestee was not closely linked to these two justifications. 134 S. Ct.
at 2495-96.

                                              24
evidence on the particular arrestee. It upheld an officer’s search of a cigarette packet found

on the arrestee, even though the packet was not likely to hold a weapon or evidence relevant

to the offense justifying the arrest – driving with a revoked license. The Court reasoned: “A

custodial arrest of a suspect based on probable cause is a reasonable intrusion under the

Fourth Amendment; that intrusion being lawful, a search incident to the arrest requires no

additional justification.” 414 U.S. at 235.

       Finally, in Gant, the Court had held that police may search a vehicle incident to arrest,

but “only when the arrestee is unsecured and within reaching distance of the passenger

compartment at the time of the search” – hearkening back to the concerns for officer safety

and evidence preservation stated in Chimel. 556 U.S. at 343. The Court also noted the

applicability of an independent exception to the warrant requirement “unique to the vehicle

context.” Id.

       Following this review, the Court then turned to the cell phone searches in Riley and

Wurie. It assessed, “‘on the one hand, the degree to which [a given type of search] intrudes

upon an individual’s privacy and, on the other, the degree to which it is needed for the

promotion of legitimate governmental interests.’”        Riley, 134 S. Ct. at 2484 (quoting

Wyoming v. Houghton, 526 U.S. 295, 300 (1999)). The Court noted that “a mechanical

application of Robinson might well support the warrantless [cell phone] searches.” However,

because digital data does not present the normal risks to officer safety or destruction of

evidence, and because cell phones contain a vast quantity and quality of personal



                                              25
information, the Court held “that officers must generally secure a warrant before conducting

such a search.” Id. at 2484-85.

       The Court analyzed the two rationales cited in Chimel in the context of a cell phone.

With respect to officer safety, the Court affirmed an officer’s authority to “examine the

physical aspects of a phone to ensure that it will not be used as a weapon – say, to determine

whether there is a razor blade hidden between the phone and its case.” Riley, 134 S. Ct. at

2485. Put another way, officers may “secure[] a phone and eliminate[] any potential physical

threats.” Id. Even if it is unlikely that an item could be dangerous, “unknown physical

objects may always pose risks, no matter how slight, during the tense atmosphere of a

custodial arrest.” Id. Once those concerns are accounted for, officers may secure, but not

search, cell phones until they obtain a warrant. Id. at 2486.

       As for the rationale of evidence preservation, the prosecution in each case argued that

digital data on cell phones was vulnerable to remote wiping or might be locked through

encryption. The Court first discussed the limited ability of an arresting officer to deal with

those concerns,25 and then noted that officers have other options to prevent remote wiping:




       25
          First, the arrestee would not be the one damaging evidence in the case of remote
wiping or encryption; rather, it would be a third party or an automatic setting in the phone.
Second, there was no indication that remote wiping and encryption are prevalent problems.
Third, at the scene of an arrest, officers are focused on the arrest and securing the scene, and
would probably not search the data in a cell phone immediately. It is therefore doubtful that
an arresting officer would be able to prevent remote wiping or encryption even if the officer
could search the phone without a warrant. 134 S. Ct. at 2486-87.

                                              26
they “can turn the phone off or remove its battery,” or put the phone in a “Faraday bag” 26 to

protect it from radio waves and, thus, remote wiping. 134 S. Ct. at 2487. Finally, the Court

clarified that in true emergencies officers may rely on other exceptions to the warrant

requirement, such as exigent circumstances or taking reasonable steps to secure a scene.27

Id.

       The Court then considered whether an arrestee’s reduced privacy interests – which

supported the inspection of physical objects found on an arrestee, like the cigarette packet

in Robinson – weighed in favor of a warrantless search of cell phone data. 134 S. Ct. at

2488. In this respect, the Court noted the “immense storage capacity” of modern cell phones

that allow a person to carry personal documents and information that would fill a trunk in

paper format. Id. at 2489. The vast quantity of personal and sensitive data stored on many

cell phones could expose to government view a “broad array of private information never

found in a home in any form – unless the phone is.” Id. at 2489-91. Moreover, the Court

pointed out, much digital data observed through a cell phone actually physically resides



       26
         Faraday bags, named for “English scientist Michael Faraday[,] … are essentially
sandwich bags made of aluminum foil: cheap, lightweight, and easy to use.” 134 S. Ct. at
2487 (citation omitted); see also Department of Justice, National Institute of Justice,
Electronic Crime Scene Investigation: A Guide for First Responders 14 (2d ed. Apr. 2008).
       27
134 S. Ct. at 2487 (“[I]f officers happen to seize a phone in an unlocked state, they
may be able to disable a phone’s automatic-lock feature in order to prevent the phone from
locking and encrypting data. Such a preventive measure could be analyzed under the
principles set forth in … [Illinois v. ]McArthur, 531 U.S. 326, 121 S. Ct. 946, which
approved officers’ reasonable steps to secure a scene to preserve evidence while they awaited
a warrant.”).

                                             27
elsewhere and is simply accessed through the phone – a fact that severely weakened any

analogy to a physical container. Id. at 2491. The Court rejected several proposals for limited

data searches incident to an arrest because they were either flawed, impractical, or contrary

to the Court’s preference to provide guidance through categorical rules rather than rely on

ad hoc case-by-case balancing.28

       2.     Application to this case

       As outlined above, the evidence at issue in this case consists of three photographs of

screen images of Mr. Sinclair’s cell phone – a flip phone seized from him at the time of his

arrest. The seizure of the phone itself is not at issue. Although the factual record is sketchy

due to non-compliance with Rule 4-252, at oral argument Mr. Sinclair conceded that one

photograph depicts a screen saver image that was readily apparent to Officer Stevenson when

he opened the flip phone. The other two photographs of the cell phone screen apparently

were the result of the officer’s “scrolling” through the phone, although the record provides

no details. The analysis as to the first photograph is thus distinct from that as to the other

two.




       28
          The rejected limiting principles included proposals that a warrantless search of cell
phone data be permitted whenever it is reasonable to believe that the phone contains evidence
relevant to the crime of arrest; that a warrantless search be restricted in scope to areas of the
phone reasonably believed to have information relevant to the crime, the arrestee’s identity,
or officer safety; that a warrantless search be limited to the phone’s call log; or that a
warrantless search be limited to information that would have been available from a pre-
digital counterpart, such as a wallet. 134 S. Ct. at 2491-93.

                                               28
       The screen saver image

       Mr. Sinclair argues that the act of opening a flip phone is an unlawful search under

Riley. He acknowledges that Riley allowed that officers may power off the phone to prevent

remote wiping, and may inspect it for hidden weapons. Mr. Sinclair asserts that (1) flip

phones are not susceptible to remote wiping,29 and (2) it is impossible to hide a weapon

inside a flip phone, and concludes that Riley does not permit an officer to physically open a

flip phone seized incident to an arrest. Therefore, he argues the photograph of the screen

saver image was derived from an unlawful search.

       In our view, even on the very limited factual record supplemented by Mr. Sinclair’s

concession, the photograph of the screen saver image would be admissible under the plain

view doctrine. “The plain view doctrine of the Fourth Amendment requires that: (1) the

police officer’s initial intrusion must be lawful … (2) the incriminating character of the

evidence must be ‘immediately apparent;’ and (3) the officer must have a lawful right of

access to the object itself.” In re David S., 367 Md. 523, 545, 789 A.2d 607 (2002) (citing

Wengert v. State, 364 Md. 76, 88–89, 771 A.2d 389 (2001)).

       The Supreme Court’s decision in Riley did not distinguish between flip phones and

smart phones, and did not explicitly address whether an officer may physically open a flip




       29
         As an aside, advancing technology seems to have nullified Mr. Sinclair’s argument
that flip phones lack wireless capability, see, e.g., Samsung Rugby® 4,
 (last visited July
20, 2015).

                                             29
phone without obtaining a warrant.30 Under the categorical approach favored by the Supreme

Court in Riley, an officer who seizes a flip cell phone incident to an arrest may physically

inspect and secure the phone, which would include an examination of the phone and its case

for weapons, powering off the phone, and removing its batteries. Such actions would

inevitably involve physically opening a flip phone, although they would not entail a search

of its data.31 Thus, physically opening a cell phone would not be an unlawful search under

Riley.32    And a photograph of a screen saver image in plain view when the phone is

physically opened – an image that the investigator immediately recognized as the stolen item

under investigation – would not be subject to suppression.




       30
          One of the cases decided by the Supreme Court in Riley involved a flip phone and
the parties in that case stipulated that the phone’s external screen was in plain view and
therefore not subject to the motion to suppress that ultimately reached the Supreme Court.
Mr. Sinclair attempts to distinguish that case on the basis that it was an exterior screen of that
phone and asserts that Officer Stevenson viewed the screen saver only by opening the phone.
However, the record in this case neither confirms nor contradicts the factual basis for Mr.
Sinclair’s distinction – a factual basis that could have been developed at a pretrial hearing.
In any event, for reasons stated in the text, we believe that the officer did not conduct an
unconstitutional search when he physically opened Mr. Sinclair’s flip phone.
       31
         The Court in Robinson clarified that a valid search incident to arrest authorizes the
police to search evidence found on the arrestee even if it does not relate to the suspected
criminal conduct. The same concept applies here – the rationale for Riley’s rules is to
prevent remote wiping and conserve officer safety, but the rules apply regardless of whether
those concerns exist with a particular cell phone. See Robinson, 414 U.S. at 235.
       32
        At the brief hearing that was conducted in the trial court, Mr. Sinclair’s counsel
appeared to concede that “if the phone is just opened ... that might be permissible.”

                                               30
       The other two images

       Mr. Sinclair contends that, even if the screen saver image was lawfully obtained as

evidence in plain view, the officer had no lawful justification for searching the phone’s data

and viewing the other two images without a warrant. He further argues that the court’s error

in admitting the other two photographs of the cell phone screen was not harmless.

       Although the particular circumstances of Officer Stevenson’s creation of the other two

photographs of cell phone images are not entirely clear – due to the lack of an evidentiary

hearing – they were likely the product of a warrantless navigation through the phone’s photo

library. Such action is not ordinarily lawful under Riley. Even if that were the case, because

the second photograph was identical to the screen saver image, any error in admitting that

duplicate image would be harmless under any standard.33 Whether admission of the third

photograph depicting a properties screen would be harmless error is a more difficult question.

       An error is harmless only if the “reviewing court, upon its own independent review

of the record, is able to declare a belief, beyond a reasonable doubt, that the error in no way

influenced the verdict.” Dorsey v. State, 276 Md. 638, 659, 350 A.2d 665 (1976). In our

view, if we were to reach the issue, admission of the third picture was harmless error. Mr.

Gaines stood face-to-face with the man who stole his car at gunpoint, and less than 24 hours




       33
         See Yates v. State, 429 Md. 112, 120, 55 A.3d 25 (2012) (quoting Jones v. State,
310 Md. 569, 588-89, 530 A.2d 743 (1987)) (“Where competent evidence of a matter is
received, no prejudice is sustained where other objected to evidence of the same matter is
also received.”).

                                              31
later identified Mr. Sinclair as the carjacker with certainty, first at a distance and again from

only a few feet away. Mr. Sinclair was found in close proximity to the stolen car and, when

the car was blocked in, attempted to leave the area in another car. In trying to establish an

alibi, he presented a different story to his probation officer shortly after the crime than he did

a year later at trial. The State used the photograph images from his cell phone to corroborate

the other evidence that linked him to the carjacking and the stolen vehicle – i.e., the screen

saver image, and the duplicate second image, depicted a custom wheel rim and fender

identical in appearance and color to those of the stolen car. The third photograph, although

admitted in evidence, was only briefly referenced in the State’s rebuttal argument, apparently

for the date (“4/30/2010”) that the image was displayed.              That added little to the

prosecution’s proof, as it was undisputed that Mr. Gaines was identified by the victim on that

date in close proximity to the stolen vehicle.34 We are satisfied, beyond a reasonable doubt,

that admission of the image properties screen did not contribute to the jury’s guilty verdict.

                                               III

                                          Conclusion

       In failing to make his motion to suppress the three photographs of his cell phone

screen within the time period and with the specificity required by the Maryland Rules, Mr.

Sinclair waived that motion. If the motion had not been waived and if a pretrial hearing had



       34
         On appeal, Mr. Sinclair argues that the prosecutor used the third image to argue that
he was trying to sell the wheel rims; while the prosecutor did suggest that Mr. Sinclair
planned to sell the rims, she did not single out the third image to support that argument.

                                               32
established the facts as posited by Mr. Sinclair, the primary evidence obtained from the cell

phone – the screen saver image that was in plain view upon physical inspection of the phone

– would be admissible under the Supreme Court’s decision in Riley. The remaining two

photographs which, under the facts as posited by Mr. Sinclair, were the product of a

warrantless search of the cell phone’s data, would not be admissible. However, given that

one of those photos was identical to the first photo and the other was of limited probative

value and cumulative at best, that error was harmless.




                                                  J UDGMENT OF THE C OURT OF S PECIAL
                                                  A PPEALS AFFIRMED. C OSTS TO BE PAID
                                                  BY PETITIONER.




                                             33